  Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 1 of 19 Page ID #:2189



                                                                      u.s. ~is`rRicr
                     UNITED STATES DISTRICT COURT

                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                  !
                                                                  ~'~ ~ 5 2019

Howard Broomfield,                   ~

            Petitioner,

                                    ~.
                                    *      Case No CR No. 95-0165=r~C~BM
       v.                           .~
                                    *      No. 18-CV-08434-CBM


                                    ~     Petitioner's Reply to the
United States of America,
                                    ~     Government's Apposition      N~Dt on
            Respondent.
                                          to Petitioner's 28 U.S.C. 2255

                                          Second-in-Time petition Based

                                          On A New Intervening Judgr~~nt



               FACTUAL BACKGROUND AND PRODURAL HISTORY


     In February of 1996, a jury convicted Petitioner Howard Broomfield
of    twelve counts of narcotics related charges under 21 U.S.C.

§ 846, 21 U.S.C. 5 841, and 21 U.S.C. 5 848. On June 17, 1996

the court sentenced Petitioner to life in prison. Petitioner appealed

his federal sentence to the Ninth Circuit on June 20th, 1996. pn

August 27th, 1998 the Ninth Circuit affirmed Petitioner's conviction

and sentence in an unpublished decision, United States v. James

Bromfield, 1998 WL 551971 (9th Cir. 1998).

     Petitioner filed a Motion to Vacate, Set Aside, or Correct
Sentence pursuant to 28 U.S.C. 5 2255 on January 13th, 2000,

claiming inter alia, ineffective assistance of counsel for failure
 Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 2 of 19 Page ID #:2190



 to object to jury instruction regarding the "Supervisor" element

 of the CCE charge, among other issues (CR 95-165-CBM, Dkt No.

508).

    On November 5th, 2004, the district court (~he~~onorable

Consuelo B. Marshall) granted the motion in part, and the government

appealed, (CV-00-586-CBM, Dkt No. 20). On February 9th, 2006,

the Ninth Circuit reversed the district court. Broomfield, 172

Fed appx. 743 %',1.

    Now Comes, Petitioner Howard Broomfield, pro se, with his reply

to the governments opposition motion to Petitioner's Z8 U.S.C.

2255 "Second-in-Time" Petition based on new intervening Judgement.

Petitioner submits that his 28 U.S.C. 2255 "Second-in-Time"

Petition is not a Second or Successive Petition          if the Petition

challenges a new judgement intervening between the two habeas

petitions, See United Mates v. Buenrosto,~~638 F. 3d 720, 725

(9th Cir. 2011) also, Barron v. United States, 16-70654 (Petitioner's

may file Second-in-Time Petitions based on events that do not

occur until after Petitioner's first petition is concluded).

Where there is a new judgement intervening between the two habeas

petitions, an application challenging the resulting new judgement

is not Second or Succesive at all.

   On page 4 of the government's opposition motion the government

argued that Petitioner could have argued in his initial 28 U.S.C.

2255 petition back in January of 2000, the fact that prior

conviction under California Health and Safety Code Section 11378

did not qualify as a federal felony drug offense. Petitioner

submits that the argument      could not have been raised at an
  Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 3 of 19 Page ID #:2191



earlier time because it was not law at the time. It became law

on August 29th 2017 when U.S. v. Ocampo-Estrada made it law.

The 11378 argument was not ripe at the time Petitioner filed

his initial 28 U.S.C, 2255 Petition. Therefore, based on the

new intevening judgment, Petitioner's 1984 case that the govern-

ment used to enhance Petitioner pursuant to 21 U.S.C. 5 851 no

longer qualifies as a felony drug offense that can be used for

enhancementpurpQ~es pursuant to 21 U.S.C. § 851 because The Ninth

Circuit Court of Appeals has determined that California Health

and Safety Code § 11378 is overbroad and divisible, She United

v. Luis Ocampo-Estrada,`868 F. 3rd 1101; 873 F. 3d 661, 2017,

U.S. App. Lexis 16511.


   See also Elisio ~tenia Lorenzo v. Jefferson B. Sessions 111,

United States Court of Appeals for The Ninth Cicuit, 2018 U.S.

App. Lexis 24533 (No. 15-70814) August 29th, 2018 "Stating the

same"... Exhibit A. Petitioner further argues that the sentencing

Judge never inquired before sentencing whether the Petitioner

affirms or denies (the prior conviction), the Sentencing Judge

also never informed Petitioner to the fact that any challenge to

a prior conviction is waived if not made before sentencing; which

is a strict compliance with the procedural aspects of Section

§ 851(b). the 5 851(b) colloquy is not merely a procedural requirement

ment, it serves a functional purpose to place the procedural

onus on the district court to ensure defendants are fully aware
of their rights. See United Statesv. Rodriguez, 851 F 3d 931,

946 (9th Cir. 2017).

  The Ninth Circuit Court of Appeals was clear and "Matter            of



                                     3
  Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 4 of 19 Page ID #:2192



fact" in    U.s. v. Ocampo-Estrada when it ruled that the Statute

in California Health Code -11378 is overbroad and divisible and

cannot be used for enhancement purposes under Federal Statute

pursuant to 21 U.S.C. 5 851.


                                CONCLUSION



   For the foregoing reasons Petitioner prays that this honorable

court grants his 28 U.S.C. 22'55 'Second-in-Time" Motion, a mot-ion

that is deemed a sufficient.Avenue by the Ninth Circuit -Court

of Appeals. Petitioner further prays that this honorable court

resentence him and not apply the 5 851 enhancement due to the fact

that 11378 of California Health and Safety Code is overbroad and
divisible and does not qualify as a "felony drug offense" within

the meaning of 21 U.S.C. ~ 841(b)(1)(A) and 80.(44).




Dated: April ''~~1
                ;2019

                                           Respectfully Submitted
See Exhibit A

                                           Howard Broomfield
                                           Reg. No. 03205-112
                                           FCI Victorville Medium 1
                                           P.O. Box 3725
                                           Adelanto, CA 92301




                                      4
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 5 of 19 Page ID #:2193




                       CERTIFICATE OF SERVICE




                                               have served
   I, Howard Broomfield, hereby certify that I
                                                    on is
a true and correct copy of the following. This acti
                                                    authorities
deemed filed at the time it was delivered to prison
                                                  245 (1988),
for forwarding, See Houston v. Lack, 101 L. Ed 2d
                                                 on in a sealed
upon the defendant of record by placing the moti

postage prepaid envelope addressed to:


The Clerk of the Court for the               Assistant United States
                                             A ttorney,1200 United States
Honorable Judge Consuelo B.
                                             Courthouse, 312 North Spring
Marshall, United States District
                                             Street, Los Angeles, California
Court, Judge for the Central
                                             90012
District of California, 255

East Temple Street, Room 180

LOs Angeles, California 90012




                                        the foregoing is true
I declare under penalty of perjury that
                                         .
and correct pursuant to 28 U.S.C. 5 1746


Dated: April yf~2019              Resp ectfully Submitted _
                                   ,
                                   .


                                  Howard Broomfield      e
                                  Reg. No. 03205-112.
                                  FCI Victorville Medium 1
                                  P.O. Box 3725
                                  Adelanto, California 92301



                                  r.
                                  J
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 6 of 19 Page ID #:2194




                       ;Persuading Case Law

        ~~isio Atenia Lorenzo v. Jefferson Session 111,

     United State Court of Appeals for the Ninth Circuit

2018 U.S. App. Lexis 24533 (No. 15-70814) August 29th, 2018
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 7 of 19 Page ID #:2195




        ELIS10 ATENIA LORENZO, Petitioner, v. JEFFERSON B. SESSIONS III, Attorney General,
                                          Respondent.
                  UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
                                  2018 U.S. App. LEXIS 24533
                                          N o. 15-70814
                                     August 29, 2018, Filed


  Notice:
  Decision text below is the first available text from the court; it has not been editorially reviewed
  by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's
  analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.

                                                                Opinion




       [*1] On Petition for Review of an Order of the
       Board of Immigration Appeals
       Argued and Submitted February 15, 2018
       Pasadena, California
       Filed August 29, 2018
       Before: Sidney R. Thomas, Chief Judge, and Raymond C.
       Fisher and Carlos T. Bea, Circuit Judges.
      Opinion by Judge Fisher
      "This case was submitted to a panel that included Judge Stephen Reinhardt. Following Judge
      Reinhardt's death, Judge Bea was drawn by lot to replace him. Ninth Circuit General Order 3.2h.
      Judge Bea has reviewed all case materials.
      2 ATENIA LORENZO V. SESSIONS
      SUMMARY **
      Immigration
      The panel granted Elisio Atenia Lorenzo's petition for review of a decision of the Board of
      I mmigration Appeals that found Lorenzo removable for a controlled substance offense, holding that:
      1)where a state statute contains two layers of disjunctive lists, the. analysis outlined in Taylor
      v.United States, 495 U.S. 575(1990), for applying the categorical approach, applies to both layers of
      the statute and must be performed twice; and 2) a methamphetamine conviction under California

 CIRHOT
 O 201.8 Matthew Bender 8 Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
 restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 8 of 19 Page ID #:2196



     Health &Safety Code §§ 11378 or 11379(a) does not qualify as a controlled substance offense under
     8 U.S.C. § 1227(a)(2)(B)(i), and remanded.
     The panel explained that § 11378 makes it unlawful to possess for sale a controlled substance .
     specified in certain subdivisions of California Health & Safery Code § 11055, and that § 11379(a)
     makes it unlawful {*2] to transport, import, sell, furnish, administer, or give away a controlled
     substance specified in certain subdivisions of § 11055. Section 11055, in turn, identifies a list of
     substances, including methamphetamine and its isomers. The Controlled Substances Act likewise
     includes methamphetamine and its isomers.
     However, the panel concluded that the California definition of methamphetamine is broader than the
     federal definition because the California definition includes both
     **This summary constitutes no part of the opinion of the court. It has been prepared by court staff for
     the convenience of the reader.
       ATENIA LORENZO V. SESSIONS 3
     geometric and optical isomers of methamphetamine, while the CSA includes optical isomers, but not
     geometric isomers. Accordingly, the panel held that the California definition is overbroad under the
     first step of the categorical approach.
     The panel recognized that, in applying the first step of the categorical approach in this case, it had to
     examine a disjunctive list within another disjunctive list. The panel explained that it was therefore not
     enough to conclude, as this court had in United Sfates v. llilartinez-Lopez, 864 F.3d 1034 (9th Cir.
     2017)(en banc), that California's disjunctive list of controlled substances is overbroad but divisible.
     Rather, in this instance,["3] another Taylor analysis -addressing whether California's disjunctive list
     of types of methamphetamine is overbroad and, if so, divisible -was also required.
     Next, the panel held that the overbroad methamphetamine element of §§ 11378 and 11379(a) is not
     divisible, observing that, under California law, geometric and optical isomers of methamphetamine
     are alternative means of committing a single offense, not alternative elements of committing several
     offenses.
     Having concluded that the California statute is overbroad and not divisible with respect to the
     overbroad element, the panel explained it could not apply the modified categorical approach to
     determine whether Lorenzo's convictions involved a type of methamphetamine covered by the CSA.
     As a result, the panel concluded that Lorenzo's convictions under §§ 11378 and 11379(a) do not
     qualify as controlled substance offenses that render him removable under 8 U.S.C. §
     1227~a)~2)~B)ti).
     4 ATENIA LORENZO 1/. SESSIONS
     Because the immigration judge and BIA did not address whether Lorenzo was removable on the
     ground that his
     § 11379(a) conviction constitutes an illicit trafficking aggravated felony, the panel did not address
     that question. However, the panel noted that, if the BIA addresses the governments aggravated [*4]
     felony theory on remand, it should consider whether that theory suffers from the same flaw as the
     government's theory of removability under 8 U.S.C.
     § 1227(a)~2)~B)(i)•
     COUNSEL
     Benjamin F. Aiken (argued), Orrick Herrington &Sutcliffe LLP, Washington, D.C.; Cathy C. Shyong,

CIRHOT                                                            2
O 2018 Matthew Bender 8~ Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 9 of 19 Page ID #:2197



        Orrick Herrington &Sutcliffe LLP, Menlo Park, California; Karen Johnson-McKewan, Orrick
        Herrington &Sutcliffe LLP, San Francisco, California; for Petitioner.
        Scott G. Stewart (argued), Washington, D.C., for Respondent.
        OPINION
        FISHER, Circuit Judge:
       This case raises a novel yet straightforward question in our application of Taylor v. United States,
       495 U.S. 575 (1990): whether the Taylor analysis must be performed twice if a state statute contains
       two layers of disjunctive lists. We hold Taylor applies to both layers of the statute. Following this
       approach, we conclude the definition of "methamphetamine" applicable to convictions under
       California Health &Safety Code §§ 11378 and 11379(a) is
         ATENIA LORENZO V. SESSIONS 5
        broader than the definition of methamphetamine under the federal Controlled Substances Act, 21
        U.S.C. § 812. Under the first step in the categorical approach, therefore, a conviction for a
        methamphetamine offense under §§ 11378 or 11379(a) does not qualify as a "controlled substance"
       violation under 8 U.S.C. § 1227(a)(2)(B)(i). We further conclude the methamphetamine element
       applicable [*5] to a conviction under §§ 11378 or 11379(a) is not divisible, because the different
       varieties of methamphetamine covered by California law are alternative means of committing a
       single crime rather than alternative elements of separate crimes. We therefore do not apply the
       modified categorical approach. Because the methamphetamine element of §§ 11378 and 11379(a) is
       overbroad and the modified categorical approach does not apply, we hold a methamphetamine
       conviction under §§ 11378 or 11379(a) does not qualify as a controlled substance offense under 8
       U.S.C. § 1227(a)(2)(B)(i). Accordingly, we hold Lorenzo is not removable for the reasons stated by
       the BIA. 1


       Lorenzo, a native and citizen of the Philippines, entered the United States in 1983 and has lived in
       this country as a lawful permanent resident since that time. In 2013, he pled nolo contendere to
       possession of methamphetamine, in violation of § 11378, and transportation of methamphetamine,
       in violation of § 11379(a). The record of conviction does not identify the type of methamphetamine
       involved, and, under California law, "methamphetamine" is broadly defined to include
      "[m]ethamphetamine, its salts,
       1 Unless otherwise noted, all further statutory citations are to the California Health and Safety Code.
      6 ATENIA LORENZO V. [''6] SESSIONS
       isomers, and salts of its isomers." § 11055(d)(2). Lorenzo was sentenced to a year in jail and
       probation.
      The Department of Homeland Security initiated removal proceedings against Lorenzo because of his
      2013 state convictions. The notice to appear charged Lorenzo with removability under §
      237(a)(2){A)(iii) of the Immigration and Nationality Act (INA), 8 U.S.C. § 1227(a)(2)(A)(iii), on the
      ground that his § 11379(a) conviction constituted an aggravated felony under 8 U.S.C. §
      1 101(a)(43)(B), which defines the term "aggravated felony" to include, among other things, "illicit
      trafficking in a controlled substance, including a drug trafficking crime." Alternatively, and as relevant
      here, the notice to appear charged Lorenzo with removability under § 237(a)(2)(B)(i) of the INA, 8
      U.S.C. § 1227(a)(2)(B)(i), on the ground that his §§ 11378 and 11379(a) convictions constituted
      violations of state law "relating to a controlled substance."

 CIRHOT
 O 2018 Matthew Bender &Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
 restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 10 of 19 Page ID #:2198




     Lorenzo moved to terminate removal proceedings, contending his methamphetamine convictions did
     not necessarily involve a controlled substance as defined by federal law. Specifically, he argued the
     definition of methamphetamine under California law is broader than the definition of,
     methamphetamine under the federal Controlled Substances Act(CSA), because the CSA's definition
     includes only optical isomers of methamphetamine, whereas California law includes both optical and
     geometric ["7] isomers of methamphetamine.
     An immigration judge (IJ) denied Lorenzo's motion and ordered him removed, concluding that
     Lorenzo's convictions qualified as controlled substance offenses under 8 U.S.C. § 1227(a)(2){B)(i).
     The BIA adopted and affirmed the IJ's decision under Matter of Burbano, 20 I. & N. Dec.
       ATENIA LORENZO V. SESSIONS 7
     872(BIA 1994}, while also providing its own analysis. Lorenzo timely petitioned for review.
      II.
      We review the BIA's determination of purely legal questions de novo, see Vasquez-Zavala v.
      Ashcroft , 324 F.3d 1105, 1107(9th Cir. 2003), including whether a particular conviction under state
      law is a removable offense, seeArellano Hernandez v. Lynch, 831 F.3d 1127, 1130 (9th Cir. 2016),.
      and whether a statute is divisible, see United States v.Marfinez-Lopez, 864 F.3d 1034, 1039-40 (9th
      Cir. 2017)(en banc)(citing Almanza-Arenas v. Lynch, 815 F.3d 469, 477(9th Cir. 2016)(en banc)).
      IIL
      We hold Lorenzo's methamphetamine convictions under §§ 11378 and 11379(a) do not qualify as
      grounds for removal under 8 U.S.C. § 1227(a)(2)(B)(i).
      A.
      We use "a three-step analysis" to determine whe#her a state conviction qualifies as a controlled
      substance offense under federal law. See Martinez-Lopez, 864 F.3d at 1038. First, we determine
      whether state law bars "the same amount of or less conduct than" federal law. !d. (quoting
      UnitedStates v. Hernandez, 769 F.3d 1059, 1062(9th Cir. 2014)). If so, then the state conviction is a
      categorical match, and the state conviction is a ground for removability. See id. If the state law
      encompasses more conduct than the federal law, however, the state conviction does ['`8] not qualify
      as a controlled substance offense_ under the first step in the categorical approach. In that case, we
      determine whether the state law is divisible - i.e., whether the overly-broad element sets out
     8 ATENIA LORENZO V. SESSIONS
      alternative means of committing a single crime or alternative elements of committing two or more
      distinct crimes. See Id. at 1038-39. At step three, if the statute is divisible, we employ the modified
      categorical approach, where we may look to documents in the record of conviction, but not the
      particular facts underlying the conviction, to determine whether the conviction qualifies. See Mathis
      v. UnitedStates, 136 S. Ct. 2243, 2249(2016). If the statute is overbroad and not divisible, then the
      conviction cannot be a ground for removal. See id, at 2248-49.
      B.
      We begin by applying the first step in the categorical approach, determining whether the statutes of
      conviction are broader than federal law.
      Section 11378 makes it a crime to "possess[] for sale a controlled substance that ... is specified in
      subdivision (d), (e), or (f). . . of Section 11055'." Section 11379(a) makes it unlawful to "transport[],

 CIRHOT                                                           4
                                                                                                                     subject to the
 O 2018 Matthew Bender &Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is
 O
 restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 11 of 19 Page ID #:2199




       import[] into this state, sell[], furnish[], administer[], or give[] away ...any controlled substance which
       is . ..specified in subdivision (d) or (e). . .
       of Section 11055." Section 11055, in turn, identifies ['`9] a list of Schedule II substances, including,
       as relevant here, "[mJethamphetamine, its salts, isomers, and salts of its isomers." § 11055(d)(2).
       Section 11033 further provides that the term "isomer," unless otherwise defined, "includes optical
       and geometrical (diastereomeric) isomers." Thus, under California law, a methamphetamine
       conviction under §§ 11378 or 11379(a) may involve methamphetamine or it may involve
       methamphetamine's "salts, isomers, [orJ salts of its isomers," including both "optical and geometrical

        isomers."
         ATENIA LORENZO V. SESSIONS 9
       The CSA likewise applies to "[a]ny substance" that "contains any quantity of methamphetamine,
       including its salts, isomers, and salts of isomers." 21 U.S.C. § 812 Schedule II(c), Schedule III(a)(3}.
       With respect to methamphetamine, however, the CSA applies only to optical isomers, not geometric
       isomers.
       Under 21 U.S.C. § 802(14):
       The term "isomer" means the optical isomer, except as used in schedule I(c) and schedule II(a)(4).
       As used in schedule I(c), the term "isomer" means any optical, positional, or geometric isomer. As
       used in schedule II(a)(4), the term "isomer" means any optical or geometric isomer.
       Methamphetamine falls under Schedules II(c)("any injectable liquid which contains any quantity of
       methamphetamine,[*10] including its salts, isomers, and salts of isomers") and III(a){3)("Any
       substance (except an injectable liquid) which contains any quantity of methamphetamine, including
       its salts, isomers, and salts of isomers."). Thus, for purposes of methamphetamine, the CSA covers
       only optical isomers. Federal law extends to geometric isomers with respect to substances fisted on
       Schedules I(c) and II(a)(4), but methamphetamine is not included on those schedules.
       We have no reason to believe that these distinctions between California and federal law are
       i mmaterial. Both California law and federal law go to great lengths to specify the types of isomers
       covered for specific controlled substances. California law, for example, carefully specifies the
       controlled substances for which isomers are covered at all. These substances are opiates; opium
       derivatives;
       10 ATENIA LORENZO V. SESSIONS
       hallucinogenic substances, such as cannabis, peyote and psilocybin; depressants; cocaine base;
       opium; ecgonine; stimulants, such as amphetamine and methamphetamine; dimethylamphetamine;
       N-ethylmethamphetamine; gamma hydroxybutyric acid; and fenfluramine. See §§ 11054(b),(c), (d),
      (e), (f), 11055(b)(1)-(2), (b)(7), (c),(d)(1), (d)(2), (d)(3), ["11] (d)(4), (e), 11056(b),(c}(11), 11057(d),
      (e). (f)~
       Next, tike federal law, California law carefully specifies the types of isomers covered for each
      controlled substance. Under California's default rule, both optical and geometric isomers are
      covered. See § 11033. But, like federal law, the California statutes specify exceptions to the default
       rule. Section 11054(d), relating to hallucinogenic substances, for instance, expands the default
      definition, stating that, "for purposes of this subdivision only, the term 'isomer' includes the optical,
       position, and geometric isomers." See also §§ 11056(b)(stimulants)(including "isomers (whether
      optical, position, or geometric)"), 11057(e)(fenfluramine)(same), (f)(stimulants)(same). Other


  CIRHOT
  O 2018 Matthew Bender 8 Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
  restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 12 of 19 Page ID #:2200



     provisions narrow the default definition, specifying that only optical isomers are included. E.g., §§
     1 1054(d)(20)(including "delta 1 cis or trans tetrahydrocannabinol, and their optical isomers; delta 6
     cis or trans tetrahydrocannabinol, and their optical isomers; delta 3,4 cis or trans
     tetrahydrocannabinol, and its opfical isomers"), 11055(d)(1)("Amphetamine, its salts, optical
     isomers, and salts of its optical isomers."). 2 In short, both
     2A comparison of California's statutory treatment of amphetamine ['`92J and methamphetamine is
      illustrative. These substances are listed immediately next to one another in § 11055(d), but with
      respect to amphetamine, only optical isomers are specified. Compare § 11055(4)(1)("Amphetamine,
      its salts, optical isomers, and salts of its optical isomers." {emphasis added)}, with § 11055(4)(2)
     ("Methamphetamine, its salts, isomers, and salts of its isomers.").
       ATENIA LORENZO V. SESSIONS 11
     California law and federal law carefully identify the types of isomers included for various controlled
     substances. California law includes geometric isomers of methamphetamine, but federal law does
     not. 3
     On its face, therefore, the California definition of methamphetamine is broader than the federal
     definition. Whereas the former includes geometric isomers of methamphetamine, the CSA does not.
     Accordingly, California law is facially overbroad under the first step in the categorical approach. See
     Martinez-Lopez, 864 F.3d at 1038.
     The government challenges this conclusion on two grounds, neither of which is persuasive. First, the
     government contends Lorenzo waived this issue by failing to raise it in his opening brief before this
     court. Lorenzo's opening brief, however, plainly argued that California law is overbroad because it
     "prohibits (*13] both optical and geometric isomers of all listed controlled substances," whereas the
     CSA "punishes the possession of optical isomers alone." The government's waiver argument,
     therefore, is without merit.
     Second, the government argues Lorenzo's convictions qualify as controlled substance offenses in
     light of UnitedStates v. Vega-Orfiz, 822 F.3d 1031 (9th Cir. 2016). There, the defendant argued that
     California law was broader than federal law because federal law contains a provision requiring the
     Attorney General to exclude from the CSA's
     3The record does not tell us why California has elected to include geometric isomers with respect to
     a broader range of controlled substances than the CSA, but it has done so. In the absence of any
     evidence - either in the record or subject to judicial notice - to suggest that this distinction is not
     material, we must assume that it is.
     12 ATENIA LORENZO V. SESSIONS
     controlled substance schedules certain non-narcotic substances that are lawfully sold over the
     counter, without a prescription, under the federal Food, Drug, and Cosmetic Act. See 21 U.S.C. §
     811(g)(1). In accordance with this statutory requirement, the Attorney Genera{ has promulgated 21
     C.F.R. § 1308.22, which excludes 17over-the-counter pharmaceutical products from the CSA
     schedules, including Levmetamfetamine (I-Desoxyephedrine),['14] or "L-meth," a substance used in
     a nasal decongestant produced by Aphena Pharma and in Vicks Vapolnhaler, sold by Proc#er &
     Gamble Co. Noting that no similar exceptions apply under California law, the defendant in Vega-Ortiz
     argued California law was "fatally overbroad because it criminalizes methamphetamine in all its
     forms, including its salts, isomers, and salts of its isomers without containing an exception for
     pharmaceutical products that contain 'L-meth,' although federal law excludes a particular product
     containing L-meth." Vega-Ortiz, 822 F.3d at 1034.


CIRHOT
O 2018 Matthew Bender &Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 13 of 19 Page ID #:2201




        We rejected the defendant's argument:
       Vega-Ortiz . . .maintains that the federal regulation excluding a particular product containing L-meth
       from the schedule of federal controlled substances renders California's definition of
       methamphetamine broader than the definition of controlled substances in the Controlled Substances
       Act. However, in addressing a similar argument regarding an exemption for "administering"
       controlled substances that existed under federal law but not Washington state law, we focused on
       whether the defendant showed a "realistic probability" that a person would be prosecuted for the
       offense that assertedly
         ATENIA LORENZO V. SESSIONS 13
        rendered the state statute ['15] overbroad. UnitedStates v. Burgos-Ortega, 777 F.3d 1047, 1054-55
       (9th Cir. 2015); see also Gonzalesv. Duenas-Alvarez, 549 U.S. 183, 193(2007)("[TJo find that a
       state statute creates a crime outside the generic definition of a listed crime in a federal statute
        requires ... a realistic probability . . . that the state would apply its statute to conduct that falls
       outside the generic definition of a crime. . . ."). Applying this analysis to the facts here, to succeed on
        his claim Vega-Ortiz would need to show a "realistic probability" that he would be prosecuted under §
       11378 for possession of the excluded product containing L-meth. Burgos-Ortega, 777 F.3d at 1054.
        He has failed to do so. As in Burgos-Ortega, § 11378 is not "overbroad on its face" and "does not
       expressly include conduct not covered by the generic offense, but rather is silent as to the existence
       of a parallel [L-meth] exception." 777 F.3d at 1055. Thus, Vega-Ortiz's overbreadth arguments are
        unavailing, and we conclude that the district court properly applied the modified categorical approach
       to § 11378.
       Id. at 1035-36 (first alteration added).
       The government's reliance on Vega-Ortiz is misplaced. Vega-Ortiz expressly distinguished a case,
       such as this one, in which the California statute is overbroad on its face. "Where, as here, a state
       statute explicitly defines a crime more broadly than the generic definition, [*16] no 'legal
       i magination,' is required to hold that a realistic probability
       14 ATENIA LORENZO V. SESSIONS
       exists that the state will apply its statute to conduct that falls outside the generic definition of the
       crime. The state statute's greater breadth is evident from its text." UnitedStates v. Grisel, 488 F.3d
       844, 850 (9th Cir. 2007)(en banc)(citation omitted). "[W]hen '[t]he state statute's greater breadth is
       evident from its text,' a defendant may rely on the statutory language to establish the statute as
       overly inclusive." United States v. Vidal, 504 F.3d 1072, 1082 (9th Cir. 2007)(en banc)(citation
       omitted). Here, because the mismatch between the federal and state statutes is apparent on the face
       of the statutes, such that no rational interpretation of either statute would reconcile the two, Lorenzo
       is not required to "point to his own case or other cases in which the state courts in fact did apply the
       statute in the special (nongeneric) manner for which he argues." Duenas-Alvarez, 549 U.S. at 193.
       We similarly reject the reasoning of the IJ and the BIA. The IJ concluded California and federal law
       were a match under the first step in the categorical approach because geometric isomers of
       methamphetamine do not exist. The IJ, however, did not substantiate that conclusion, the BIA did
       not adopt that rationale and the government does not advance ['17] a similar argument here. Nor is
       there evidence in the record to show that geometric isomers of methamphetamine do not in fact
       exist.
       The BIA, in turn, reasoned that, under Matter ofFerreira, 26 I. & N. Dec. 415(BIA 2014),


  CIRHOT                                                            7
  O 2018 Matthew Bender 8~ Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
  restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 14 of 19 Page ID #:2202




      to defeat a charge of removability for a controlled substance violation based on a state law that
      criminalizes substances that may not be within the purview of the CSA, the respondent must present
      a realistic probability that the state would prosecute
       ATENIA LORENZO V. SESSIONS 15
     such conduct. Here, although queried by the Immigration Judge, the respondent has presented no
     evidence of any cases in which a particular isomer was isolated for prosecution, rather than the court
     using the generic term methamphetamine.
      But we are not bound by Ferreira in this case. Although Ferreira, 26 I. & N. Dec. at 420-21,
      concluded an individual must point to cases in which the state courts applied the statute of conviction
      in a nongeneric manner even in the case of a facially overbroad statute, we do not accord deference
      to that conclusion under either Chevron U.S.A. Inc. v.Natura! Resources Defense Council, lnc., 467
      U.S. 837 (1984), or National Cable &Telecommunications Assn v.8rand X lnfernef Services, 545
      U.S. 967 (2005). Deference applies under Chevron and Brand X only "[w]hen a court reviews an
      agency's construction of the statute which it administers." Chevron, 467 U.S. at 842. Here, because
      Ferreira's holding was an interpretation ["18] of Moncrieffe v. Holder, 569 U.S. 184, 206 (2013), and
      DuenasAlvarez, 549 U.S. at 193, not an interpretation of the INA, no deference is owed. 4
     We recognize that, in applying the first step in the categorical approach in this case, we have had to
     examine a disjunctive list within another disjunctive list. At the more general level, we must examine
     the disjunctive list of drug
     4The government, moreover, does not ask us to accord deference to Ferreira on this question, and
      other courts have not done so. See, e.g., Hylton v. Sessions,_897 F.3d 57, 64-65 (2d Cir. 2018)
     (rejecting Ferreira without according deference); Swaby v. Yates, 847 F.3d 62, 66 (1st Cir. 2017)
     (same); Vazquez v. Sessions, 885 F.3d 862, 873-74 (5th Cir. 2018)(agreeing with Ferreira without
     according deference).
      16 ATENIA LORENZO V. SESSIONS.
     types - e.g., cocaine, heroin, methamphetamine -covered by California law. See Martinez-Lopez ,
     864 F.3d at 1040- 41 (examining that disjunctive list and concluding that the drug types constitute
     alternative elements under California law). At the more specific level, however, California law also
     includes disjunctive lists within a drug type, listing, for example, several types of methamphetamine -
     methamphetamine,.its salts, its optical and geometric isomers, and salts of its isomers. See §§
     11033, 11055(d)(2).
     Although we may not have expressly addressed this situation before, it is apparent that, when this
     situation arises, we must conduct a Taylor analysis with [*19] respect to both disjunctive lists. It is
     not enough to determine that §§.11378 and 11379(a) are overbroad and divisible with respect to the
     types of controlled substances they cover, because the methamphetamine element itself contains a
     disjunctive list. As a result, the question addressed through the Taylor analysis -whether Lorenzo
     was convicted of possessing or transporting a controlled substance covered under the federal CSA -
     requires that the Taylor analysis be conducted a second time. If California's definition of
     methamphetamine is broader than the definition under federal law, Lorenzo's convictions related to
     methamphetamine may nod be convictions for a controlled substance under federal immigration law.
     Concluding, as in Martinez-Lopez, that California's disjunctive list of controlled substances is
     overbroad but divisible is not enough. Another Taylor analysis -addressing whether California's
     disjunctive list of types of methamphetamine is overbroad and, if so, divisible
       is required before we can ascertain whether Lorenzo has been convicted of a controlled substance

 CIRHOT                                                          8
O 2018 Matthew Bender &Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
                Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 15 of 19 Page ID #:2203
~   a   ~   f




                       offense covered by the CSA.
                         ATENIA LORENZO V. SESSIONS 17
                       C.
                       Having concluded that methamphetamine convictions under ['`20] §§ 11378 and 11379(a) are
                       overbroad under the first step in the categorical approach, we must consider whether the
                       methamphetamine element of each of these statutes is divisible. That is, we must determine whether
                       the different types of methamphetamine covered by the statutes -including optical and geometric
                       isomers -constitute alternative elements of separate crimes or alternative means of committing a
                       single crime. See Martinez-Lopez, 864 F.3d at 1038-39.
                       We first look to "authoritative sources" in state law for a clear answer as to whether geometric and
                       optical isomers of methamphetamine are alternative elements or alternative means. See Mathis, 136
                       S. Ct. at 2256; Martinez-Lopez, 864 F.3d at 1046. If a state court decision "definitively answers the
                       question," we rely on that source. Mathis, 136 S. Ct. at 2256.
                       Here, we have a definitive state law answer: geometric and optical isomers of methamphetamine are
                       alternative means of committing a single offense, not alternative elements of committing several
                       state controlled substance offenses. The methamphetamine element, therefore, is not divisible.
                       I n People v. Schroeder, 70 Cal. Rptr. 491,.499 (Ct. App. 1968), the California Court of Appeal
                       explained that possession of different types of the same drug - e.g., different types of
                       methamphetamine - "would constitute a single offense" under California law, because the drugs fell
                      ["21j within the same classification in the drug schedule, which at that time was codified in Health &
                      Safety Code § 11001. Possession of "[o]pium and its derivatives and compounds,"
                       18 ATENIA LORENZO V. SESSIONS
                      for example, constituted a single offense. Id. (quoting former § 11001(a)(1)). So did possession of
                      any type of drug within "[p]henathrene opium alkaloids, their salts, derivatives and compounds . . .
                      morphine alkaloid, morphine salts, morphine compounds, and preparations." !d. (quoting former §
                      1 1001(b)(1)). Accordingly, charges for two counts of opium possession and seven counts of
                      phenathrene opium alkaloid possession required consolidation into two counts. See id. The California
                      Supreme Court cited this aspect of Schroeder with approval in In re Adams, 536 P.2d 473, 477 (Cal.
                      1975). Thus, under Schroeder and Adams, possession of multiple variations of the same drug
                      constitutes a single crime under California law. Different types of methamphetamine, therefore, are
                      alternative means of committing a single controlled substance offense, not alternative elements of
                      distinct offenses.
                      This conclusion finds additional support in the way methamphetamine convictions are characterized
                      by the California courts. The courts, for example, characterize a conviction as involving
                      m ethamphetamine [*22j generally even when it may actually involve crystal methamphetamine - a
                      salt of methamphetamine. See, e.g., People v. Buchanan, 204 Cal. Rptr. 3d 167, 170, 172 (Ct. App.
                      2016); People v.Logan, 2014 WL 971444, at "1-2 (Cal. Ct. App. Mar. 13, 2014); People v. Serb, 2012
                      W L 968082, at "2 (Cal. Ct. App. Mar. 22, 2012); People v. Laufasa, 115 Cal. Rptr. 3d 318, 319 (Ct.
                      App. 2010); People v. Vizcarrondo, 2005 W L 2038215, at *1 (Cal. Ct. App. Aug. 25, 2005).
                      Indeed,.charges may not allege the type of methamphetamine at issue unless a sentencing
                      enhancement for crystal methamphetamine applies. California sentencing law provides that, "for an
                      offense involving methamphetamine, the fact that the controlled substance is
                        ATENIA LORENZO V. SESSIONS 19


                 CIRHOT
                 O 2018 Matthew Bender &Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
                 restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 16 of 19 Page ID #:2204



       the crystalline form of methamphetamine" constitutes an aggravating circumstance. Cal. Penal Code
       § 1170.74. Charges therefore may include a charge for a crime involving methamphetamine with a
       "special allegation," for sentencing purposes, that the substance is crystal methamphetamine. See,
       e.g., People v. Smifh, 2009 WL 808316, at *1 (Cal. Ct. App. Mar. 30, 2009); People v.Lawhorn, 2008
       WL 4412284, at "1 (Cal. Ct. App. Sept. 30, 2008). The enhancement need not be proven for
       conviction, and it is not necessarily alleged in all cases involving crystal methamphetamine. See,
       e.g., People v. Shellock, 2007 WL 1874329, at *1 (Cal. Ct. App. June 29, 2007)(describing a
       methamphetamine conviction where the substance was crystal methamphetamine, but not
       mentioning the crystal methamphetamine enhancement); People v. Belasquez, 2006 WL 171520, at
       *1 (Cal. Ct. App. Jan. 25, 2005){same). State courts' practice in applying the sentencing
       enhancement shows that a conviction for "methamphetamine" may in fact be a conviction for a
       variant
       - in these instances, crystal methamphetamine.
       In sum, California [*23] law demonstrates that optical and geometric isomers of methamphetamine
       are alternative means of committing a single controlled substance offense under California law. The
       government does not argue otherwise. The overly broad methamphetamine element, therefore, is
       not divisible. Because the California statute is overbroad and not divisible with respect to the
       overbroad element, we do not apply the modified categorical approach to determine whether
       Lorenzo's convictions involved a type of methamphetamine covered by the CSA. As a result,
       Lorenzo's convictions under §§ 11378 and 11379(a) do not qualify as controlled substance offenses
       under 8 U.S.C. § 1227(a)(2)(B)(i).
      20 ATENIA LORENZO V. SESSIONS
      Because the IJ and the BIA did not consider whether Lorenzo was removable on the ground that his
      § 11379(a) conviction constitutes an "illicit traffickis~°.g in a controlled substance" aggravated felony
      under 8 U.S.C. §§ 1101(a)(43)(B) and 1227(a)(2)(A)(iii), we do not address that question. See Andia
      v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004)("In reviewing the decision of the BIA, we consider
      only the grounds relied upon by that agency. If we c. onclude that the BIA's decision cannot be
      sustained upon its reasoning, we must remand to allow the agency to decide any issues remaining in
      the case."). If the BIA addresses the government's aggravated [*24] felony theory on remand, it
      should consider whether that theory suffers from the same flaw as the government's theory of
      removability under 8 U.S.C. § 1227(a)(2)(B)(i).
      PETITION GRANTED; REMANDED.




CIRHOT                                                            10
O 2018 Matthew Bender 8~ Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 17 of 19 Page ID #:2205




                                                                                  1

                                                         I4`.`._ _


                        ~ ~             ,~ ~
                                           i ~                                             ~
                            nom̀   ~r         I`~
                                   l
                                   `    ~           I         ~




                                                                                      .r
                        ~=- ~_     ~    ,.~   ~     ~~
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 18 of 19 Page ID #:2206




                                               ~~    ~
                                                     ;~
                         ~~                   ~      ~_
                         I
                          ~ ~
                          ;~                         I~~
                          i ~
                           ~ ~
                            j ~=-
                            J




                       ~1




    i~ a




i
L
Case 2:95-cr-00165-CBM Document 845 Filed 04/15/19 Page 19 of 19 Page ID #:2207




                                                                                                                      fjAf6~.
                                                                                                                      FEDERAL CORRECTIONAL COMPLE7
                                                                                                                                                   (
                                                                                                                      P.O. BOX 5700
                                                                                                                      AL1~.LFMANi0~M9~V.n
                                                                                                                                                ~
                                                                                                                      iMi ebdOsed letter was proc  oe~kNtlfrougti - ^-=r~
                                                                                                                      ma1L'~ig proceclums for forwardlrg
                                                                                                                                                         to yon
                                                                                                                      hasneRher been opened narin5pettCd. S+ •. ~
                                                                                                                      raises a question w problem over
                                                                                                                                                         which th.:
                                                                                                                      Fas ~urisdktia~, you may wish to
                                                                                                                                                        return n~,:~      ,.~ : i
                                                                                                                      for Nrther in(ORnOtbn of Clddfl~S
                                                                                                                                                         ipp.
                                                                                                                      if the writer endaa.m.•7.e~nck~RCR.Iku
                                                                                                                                                               ~ P'i~ ~ ~
                                                                                                                      to arwM~v a~.drrn~. RM~Ai.f.rn tle~awe
                                                                                                                                                                  .,..~.
                                                                                        _~_._.               _ _ __
                                                                                  ~~ F~~~        fVl~ t !l
